1

2

3                                UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                   ***

6     DAVID THOMPSON,                                      Case No. 3:19-cv-00500-MMD-CBC

7                                         Petitioner,                      ORDER
             v.
8
      JAMES DZURENDA, et al.,
9
                                      Respondents.
10

11          Petitioner David Thompson has filed an application to proceed in forma pauperis

12   and submitted a petition for a writ of habeas corpus. (ECF Nos. 1, 1-1.) Based on the

13   current information about Petitioner’s financial status available to the Court, including any

14   additional information he may have provided, the Court finds that he is able to pay the full

15   fee pursuant to 28 U.S.C. § 1915.

16          It is therefore ordered that Petitioner’s motion for leave to proceed in forma

17   pauperis without having to prepay the full filing fee (ECF No. 1) is denied. Petitioner has

18   30 days from the date this order is entered in which to have the $5.00 filing fee sent to

19   the Clerk of Court. Failure to do so may result in the dismissal of this action. The Clerk of

20   Court is directed to retain the petition, but not file it at this time.

21          DATED THIS 16th day of October 2019.

22

23                                                        MIRANDA M. DU, CHIEF JUDGE
                                                          UNITED STATES DISTRICT COURT
24

25

26
27

28
